
	

113 SRES 24 ATS: Commemorating the 10-year anniversary of the loss of the Space Shuttle Columbia.
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Cornyn (for himself,
			 Mr. Nelson, Mr.
			 Thune, Mr. Rockefeller,
			 Mr. Isakson, Mr. Warner, Mr.
			 Heller, Mr. Durbin,
			 Mr. Coburn, Ms.
			 Mikulski, Mr. Rubio,
			 Mrs. Boxer, Mr.
			 Enzi, Mr. Brown,
			 Mr. Pryor, Mr.
			 Alexander, Mrs. Feinstein,
			 Mr. Johanns, Mr. Begich, Mr.
			 Vitter, Mrs. Shaheen,
			 Mr. Moran, Mr.
			 Hatch, Mr. Wicker, and
			 Mrs. Gillibrand) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 10-year anniversary of
		  the loss of the Space Shuttle Columbia.
	
	
		Whereas a sense of adventure is innate to the human
			 spirit;
		Whereas the urge to explore continues to motivate the
			 United States as a nation;
		Whereas the global leadership of the United States is
			 determined by the resolve of the people of the United States;
		Whereas the drive to innovate and explore has led the
			 people of the National Aeronautics and Space Administration and related
			 industry and education leaders to make important discoveries with a broad
			 impact on humanity, in spite of inherent risk;
		Whereas the men and women of the space program of the
			 United States have captured the curiosity of the people of the United States,
			 inspiring generations of scientists, engineers, and pioneers, and delivering
			 technological advances and innovation, scientific research, and international
			 partnerships to the benefit of nearly all sectors of the economy of the United
			 States;
		Whereas, on February 1, 2003, the United States joined the
			 world in mourning the loss of 7 astronauts who perished aboard the Space
			 Shuttle Columbia as it re-entered the atmosphere of the Earth;
		Whereas United States Air Force Colonel Rick D. Husband,
			 Mission Commander; United States Navy Commander William Willie
			 C. McCool, Pilot; United States Air Force Lieutenant Colonel Michael P.
			 Anderson, Payload Commander/Mission Specialist; United States Navy Captain
			 David M. Brown, Mission Specialist; United States Navy Commander Laurel B.
			 Clark, Mission Specialist; Dr. Kalpana Chawla, Mission Specialist; and Israeli
			 Air Force Colonel Ilan Ramon, Payload Specialist were killed in the line of
			 duty and in pursuit of discovery during the STS–107 mission;
		Whereas the people of the United States are driven to
			 continue the exploration and pursuit of discovery with as much passion and
			 determination as these brave men and women;
		Whereas an innate curiosity about what lies beyond our
			 world drives us to expand the limits of human exploration and discovery in
			 space, in the furtherance of the leadership and strategic interests of the
			 United States;
		Whereas exploring the heavens and the celestial bodies of
			 the solar system is not without great risk and peril;
		Whereas the loss of the 7 brave souls aboard the Space
			 Shuttle Columbia and others who have sacrificed their lives in pursuit of human
			 space exploration shall forever serve as a solemn reminder of the firm
			 commitment of the United States to devote the capacity and resources necessary
			 to improve safety, minimize risk, and do everything possible to protect the
			 next generation of explorers willing to risk themselves in the service of
			 mankind;
		Whereas those involved in the Space Shuttle program of the
			 United States have sought to apply the lessons learned from the Space Shuttle
			 Columbia accident to future human spaceflight by the United States, which
			 included 22 additional program missions and shepherding the Space Shuttle
			 program to its safe and successful conclusion;
		Whereas the lessons learned from the Space Shuttle
			 Columbia accident should be applied to current policy of the space program of
			 the United States; and
		Whereas the people of the United States will not forget
			 the sacrifice of those 7 determined explorers aboard the Space Shuttle
			 Columbia, as well as others who perished in the exploration of the unknown:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)remembers the 7
			 astronauts who tragically lost their lives aboard the Space Shuttle Columbia as
			 it re-entered the atmosphere of the Earth 10 years ago on February 1,
			 2003;
			(2)expresses its
			 condolences to the friends and families of the astronauts who died that
			 day;
			(3)commends those
			 who have honored the memory of the Space Shuttle Columbia over the past decade,
			 including the employees of Federal, State, and local agencies, as well as
			 regular citizens and volunteers, who assisted in the debris recovery and
			 accident investigation process; and
			(4)reaffirms the
			 commitment of the people and the Government of the United States to provide the
			 leadership and resources necessary to ensure robust and safe human spaceflight
			 capability in low Earth orbit and beyond in the 21st century, to make certain
			 that the sacrifice of those heroes shall not have been in vain.
			
